USCA11 Case: 21-11764     Date Filed: 01/10/2022    Page: 1 of 18




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11764
                   Non-Argument Calendar
                   ____________________

MARILYN MATOS,
                                              Plaintiff-Appellant,
versus
COMMISSIONER             OF          SOCIAL          SECURITY,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:20-cv-20615-JEM
                   ____________________
USCA11 Case: 21-11764        Date Filed: 01/10/2022     Page: 2 of 18




2                      Opinion of the Court                 21-11764


Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.
PER CURIAM:
       Marilyn Matos, through counsel, appeals the district court’s
order affirming the Social Security Administration’s (SSA) denial of
her applications for disability insurance benefits (DIB) and supple-
mental security insurance (SSI). Matos argues first on appeal that
substantial evidence did not support the Administrative Law
Judge’s (ALJ) disability determination. Specifically, Matos con-
tends that the ALJ failed to properly assess the medical opinion of
Matos’s treating physician. Second, Matos argues that substantial
evidence did not support the ALJ’s residual functional capacity
(RFC) finding that Matos could work in the national economy as a
laundry worker, kitchen helper, or hospital cleaner. Third, Matos
argues that the ALJ’s evaluation of her subjective complaints was
not supported by substantial evidence where the ALJ determined
that Matos’s statements were inconsistent with her testimony and
other medical evidence. After careful review, we find that the
ALJ’s decision was supported by substantial evidence. Therefore,
we affirm.
                                  I.
       The Social Security Regulations outline a five-step process
for determining whether a claimant is disabled: (1) whether she is
engaged in substantial gainful activity; (2) if not, whether she has a
severe impairment or combination of impairments; (3) if so,
USCA11 Case: 21-11764        Date Filed: 01/10/2022     Page: 3 of 18




21-11764               Opinion of the Court                         3

whether that impairment, or combination of impairments, meets
or equals the medical listings; (4) if not, whether she can perform
her past relevant work in light of her RFC; and (5) if not, whether,
based on her age, education, and work experience, she can perform
other work found in the national economy. Winschel v. Comm’r
of Soc. Sec. Admin., 631 F.3d 1176, 1178 (11th Cir. 2011).
        Here, Matos filed this application on April 19, 2017. After a
hearing, the ALJ issued a decision on March 5, 2019, finding Matos
was not disabled and denying her applications. Under the five-step
analysis, the ALJ first found that Matos had not engaged in substan-
tial gainful activity since August 5, 2016. Then, at step two, the ALJ
found that Matos had the following severe impairments: major de-
pressive disorder, co-dependent personality disorder, PTSD,
schizoaffective disorder, and generalized anxiety disorder.
        At step three, Matos did not have an impairment or combi-
nation of impairments that met or medically equaled the listings
under section 12.00, specifically 12.03, 12.04, 12.06, 12.08, and
12.15. Under the listings’ paragraph B criteria, the ALJ found that
Matos had moderate limitations across four categories. Specifi-
cally, the ALJ found moderate limitations in Matos’s ability to un-
derstand, remember, or apply information, based on the opinion of
multiple psychiatric providers, and based on Matos’s testimony
that she prepared simple meals, went grocery shopping, and was
able to follow written instructions and drive a car.
      The ALJ also found that Matos was moderately limited in
her ability to interact with others. Despite her testimony that she
USCA11 Case: 21-11764       Date Filed: 01/10/2022    Page: 4 of 18




4                      Opinion of the Court                21-11764

had panic attacks when she was in places with many people, Matos
went on a cruise for her father’s birthday and enjoyed her time on
the cruise. The ALJ further noted that multiple psychiatric provid-
ers found Matos cooperative, with coherent and conversational
speech, good eye contact, normal behavior, and no suicidal or
homicidal ideation.
        Likewise, the ALJ concluded that Matos had only moderate
limitations in her ability to maintain concentration, persistence,
and pace. While Matos testified that she had trouble concentrating,
she did not demonstrate any difficulties during the hearing and an-
swered all questions appropriately. She had also filled out a Func-
tion Report, in which she stated that she drove, read, wrote,
watched television, and could count change. The ALJ further con-
sidered the opinion of multiple psychiatric providers that Matos
had a goal-oriented thought process, unremarkable thought con-
tent, fair abstract thinking, good calculation, and good attention.
        Lastly, the ALJ found that Matos was only moderately lim-
ited in her ability to adapt and manage herself because, despite her
testimony that she did not like to leave the house and did not care
how she looked, she stated in the Function Report that on a typical
day she prepared her son’s meals, cleaned, watched television, and
spent time with family members. The ALJ also noted that Matos
was able to leave home to attend her therapy sessions alone. Mul-
tiple psychiatric providers had found that Matos had appropriate
appearance, coordinated behavior, and an organized thought pro-
cess, and that she consistently presented as casually dressed and
USCA11 Case: 21-11764       Date Filed: 01/10/2022     Page: 5 of 18




21-11764               Opinion of the Court                        5

with good hygiene. The ALJ also found that there was no evidence
that Matos was unable to adjust to changes in her environment.
       At step four, in determining Matos’s RFC, the ALJ found
that Matos could perform a full range of work at all exertional lev-
els, but with some nonexertional limitations. She could perform
simple, routine, and repetitive tasks, but not at production rate
paces, and she could occasionally interact with supervisors, co-
workers, and the public. The ALJ found that Matos’s medically de-
terminable impairments could reasonably be expected to cause her
alleged symptoms, but her statements concerning their intensity,
persistence, and limiting effects were not entirely consistent with
the medical evidence.
        In support of the RFC, the ALJ noted that at the start of her
behavioral therapy appointments, Matos denied having active sui-
cidal ideation, was alert, fully oriented, and cooperative, had good
speech, good insight, and appropriate eye contact, and was dressed
appropriately with good hygiene. The ALJ noted that progress
notes during ongoing appointments described Matos as alert, orga-
nized, coherent, open, cooperative, with good eye contact and ad-
equate judgment and insight, and without suicidal or homicidal
ideation. The ALJ noted that Matos’s treating physician, Dr. Dhi-
zarah Matus de la Parra, had similar observations during Matos’s
medication management appointments.
       Thus, the ALJ found that the objective medical evidence
supported the RFC assessment, and that Matos retained the ability
to perform the work-related functions as outlined. According to
USCA11 Case: 21-11764        Date Filed: 01/10/2022     Page: 6 of 18




6                      Opinion of the Court                 21-11764

the ALJ, Matos’s continued engagement in daily activities “belie[d]
the degree of severity alleged.”
        As to the medical opinions, the ALJ found persuasive the
opinions of reviewing state psychologists Drs. Val Bee and Michael
Plasay. Dr. Bee opined that Matos had no more than moderate
limitations. And Dr. Plasay opined that Matos could understand,
retain, and carry out simple and some complex instructions, was
capable of attention and concentration on at least simple routine
tasks for at least two hours at a time, and was able to perform ac-
tivities within a schedule, and maintain regular attendance. These
opinions were persuasive, the ALJ found, in part because of the
psychologists’ knowledge of the Social Security Rules and Regula-
tions. The ALJ further found the psychologists’ opinions to be gen-
erally consistent with the overall record and the hearing testimony.
       In contrast, the ALJ did not find Dr. Matus de la Parra’s opin-
ion persuasive. Dr. Matus de la Parra had opined that Matos’s
problems impacted her capacity to make occupational, perfor-
mance, and personal adjustments—specifically, that she did not
have the ability to deal with the public, co-workers, or supervisors,
or the ability to deal with stress, function independently, or main-
tain attention or concentration. That opinion, the ALJ found, was
generally unsupported by the medical evidence of record. The ALJ
pointed, in particular, to Dr. Matus de la Parra’s own note that Ma-
tos’s immediate, recent, and remote memory were good.
     As to step five of the sequential process, the ALJ found that
Matos was capable of performing her past work as an office
USCA11 Case: 21-11764       Date Filed: 01/10/2022    Page: 7 of 18




21-11764               Opinion of the Court                       7

messenger, which had a Specific Vocational Preparation (SVP) of
2, exertional level light. The ALJ found that Matos could also per-
form work as a laundry worker, kitchen helper, or hospital cleaner,
all of which had a skill level of medium, an SVP of 2, and an exer-
tional level of medium. Thus, the ALJ found that Matos could
work and was not disabled. The Appeals Council denied review.
                                  II.
       On appeal, Matos raises three arguments. First, she argues
that the ALJ improperly assessed the medical opinion evidence.
Second, she argues that substantial evidence did not support the
ALJ’s RFC determination. Third, Matos takes issue with the ALJ’s
evaluation of her subjective complaints.
                                  A.
       We begin with the standard of review before addressing
each of Matos’s arguments on appeal. When an ALJ denies benefits
and the Appeals Council denies review, we review the ALJ’s deci-
sion as the Commissioner’s final decision. Doughty v. Apfel, 245
F.3d 1274, 1278 (11th Cir. 2001). We review de novo the legal prin-
ciples upon which an ALJ based its decision but review the result-
ing decision to determine whether it is supported by substantial ev-
idence. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005)
(per curiam). Under the substantial evidence standard, we look to
an existing administrative record and asks whether it contains suf-
ficient evidence to support the agency’s factual determinations.
Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). Substantial
USCA11 Case: 21-11764        Date Filed: 01/10/2022     Page: 8 of 18




8                      Opinion of the Court                 21-11764

evidence is “more than a mere scintilla” and is such relevant evi-
dence as a reasonable person would accept as adequate to support
a conclusion. Id. “We may not decide the facts anew, reweigh the
evidence, or substitute our judgment” for that of the Commis-
sioner. Winschel, 631 F.3d at 1178. We will defer to the Commis-
sioner’s judgment if it is supported by substantial evidence, even if
the evidence preponderates against it. Crawford v. Comm’r of Soc.
Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004) (per curiam).
                                 B.
        Having defined the standard of review, we turn to Matos’s
first argument: that the ALJ improperly assessed the opinion evi-
dence of record—particularly that of Matos’s treating physician,
Dr. Matus de la Parra.
        A disability is defined as an “inability to engage in any sub-
stantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continu-
ous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A
medical source’s opinion that a claimant is “disabled” or “unable to
work” is not dispositive of a disability claim because the disability
determination is reserved to an ALJ acting on behalf of the Com-
missioner. Walker v. Comm’r of Soc. Sec., 987 F.3d 1333, 1339
(11th Cir. 2021). The ALJ need not discuss every piece of evidence
in its decision. See Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir.
2005) (per curiam).
USCA11 Case: 21-11764        Date Filed: 01/10/2022      Page: 9 of 18




21-11764                Opinion of the Court                         9

        For claims filed on or after March 27, 2017, the SSA’s new
regulations apply. See 20 C.F.R. § 404.1520c. This new regulatory
scheme no longer requires the ALJ to either assign more weight to
medical opinions from a claimant’s treating source or explain why
good cause exists to disregard the treating source’s opinion. Under
the new regulations, an ALJ should focus on the persuasiveness of
medical opinions and prior administrative medical findings by
looking at five factors: (1) supportability; (2) consistency; (3) rela-
tionship with the claimant; (4) specialization; and (5) other factors.
Id. § 404.1520c(c)(1)–(5).
       The ALJ may, but is not required to, explain how she con-
sidered factors other than supportability and consistency, which
are the most important factors. Id. § 404.1520c(b)2. “The more
relevant the objective medical evidence and supporting explana-
tions presented by a medical source are to support his or her med-
ical opinion(s) or prior administrative medical finding(s), the more
persuasive the medical opinions or prior administrative medical
finding(s) will be.” Id. § 404.1520c(c)(1). And “[t]he more con-
sistent a medical opinion(s) or prior administrative medical find-
ing(s) is with the evidence from other medical sources and non-
medical sources in the claim, the more persuasive the medical opin-
ion(s) or prior administrative medical finding(s) will be.” Id. §
404.1520c(c)(2).
       Matos argues that the ALJ improperly discounted the opin-
ion of Dr. Matus de la Parra, based on an incorrect determination
that it was not consistent with the overall record. According to
USCA11 Case: 21-11764        Date Filed: 01/10/2022     Page: 10 of 18




10                      Opinion of the Court                 21-11764

Matos, the ALJ should have credited Dr. Matus de la Parra’s deter-
mination that she could not deal with the public, co-workers, or
supervisors, and that she lacked the ability to deal with stress, func-
tion independently, or maintain attention or concentration. Matos
asserts that the ALJ erred by citing only Dr. Matus de la Parra’s be-
nign findings and ignoring the rest of her findings. We disagree.
Substantial evidence supports the ALJ’s determination that Matos
was not disabled, based on a consideration of the consistency and
supportability of the medical opinion evidence and prior adminis-
trative medical findings in accordance with the SSA’s new regula-
tory scheme.
        Dr. Matus de la Parra’s own treatment notes reflected that
Matos was alert, oriented, casually dressed, well groomed, had nor-
mal speech, was goal oriented in her thought process, and had no
hallucinations or suicidal ideation. Her immediate, recent, and re-
mote memory were good. The medical record evidence from
other providers also showed that Matos was cooperative and agree-
able, with goal-oriented thought process, good concentration,
memory, judgment, and insight, and was well-dressed with good
grooming and good hygiene. Matos continued to engage in activ-
ities of daily living, including independent dressing and grooming,
cooking, cleaning, shopping, driving, going on family vacation, and
taking care of her family. Thus, substantial evidence supports the
ALJ’s finding that Dr. Matus de la Parra’s opinion was inconsistent
with the overall record and unpersuasive.
USCA11 Case: 21-11764       Date Filed: 01/10/2022    Page: 11 of 18




21-11764               Opinion of the Court                       11

      Matos also argues that the ALJ erred by relying heavily on
the opinions of state agency psychologists. Those opinions, Matos
argues, were “internally inconsistent” and “vague.” The state
agency psychologists concluded that Matos was limited to “simple
work activities” but then determined that she was capable of carry-
ing out “some complex instructions.” As a result, Matos argues,
the ALJ should not have found their opinions persuasive.
       But substantial evidence supported the ALJ’s determination
that the opinions of Dr. Bee and Dr. Plasay merited considerable
weight. Those opinions were persuasive, the ALJ found, because
of the state psychologists’ program knowledge with respect to the
Social Security Rules and Regulations, and because their opinions
were generally consistent with the overall record. The ALJ noted,
specifically, that Dr. Bee’s and Dr. Plasay’s opinions were con-
sistent with the testimony at the hearing, as well as the medical
record evidence that included generally benign findings, Matos’s
demonstrated improvement with treatment, and her admitted
medication noncompliance. The medical record evidence sup-
ports, and is consistent with, Dr. Bee’s and Dr. Plasay’s opinions
that Matos has no more than moderate limitations, can under-
stand, retain, and carry out simple and some complex instructions,
is capable of attention and concentration on at least simple and rou-
tine tasks, is able to perform activities within a schedule, maintain
regular attendance, and to be punctual within customary toler-
ances. Accordingly, we conclude that the ALJ did not err in her
evaluation of the medical opinions.
USCA11 Case: 21-11764       Date Filed: 01/10/2022     Page: 12 of 18




12                     Opinion of the Court                 21-11764

                                 C.
       We next address whether substantial evidence supports the
ALJ’s finding of RFC at step four and her finding that Matos could
perform other work in the national economy at step five.
       At step four of the sequential analysis, the ALJ must deter-
mine a claimant’s RFC by considering all relevant medical and
other evidence. Phillips v. Barnhart, 357 F.3d 1232, 1238 (11th Cir.
2004). The RFC is an assessment of a claimant’s ability to do work
despite her impairments. Lewis v. Callahan, 125 F.3d 1436, 1440
(11th Cir. 1997); see also 20 C.F.R. § 404.1545(a). In formulating an
RFC at the fourth sequential step, the ALJ considers a claimant’s
“ability to meet the physical, mental, sensory, and other require-
ments of work.” 20 C.F.R. § 404.1545(a)(4). The ALJ examines all
relevant medical and other evidence, including “any statements
about what [the claimant] can still do that have been provided by
medical sources” and “descriptions and observations” by the claim-
ant, her family, her neighbors, her friends, or others, of her limita-
tions, including limitations resulting from pain.                  Id.
§ 404.1545(a)(3).
       At step five, the ALJ considers the RFC and the claimant’s
age, education, and work experience to see if the claimant can
make an adjustment to other work. See id. § 404.1520(a)(4)(v).
During this step, the burden temporarily shifts to the SSA to show
the existence of other jobs in the national economy that the claim-
ant can perform, given her impairments. Buckwalter v. Acting
Comm’r of Soc. Sec., 5 F.4th 1315, 1321 (11th Cir. 2021). “The ALJ
USCA11 Case: 21-11764       Date Filed: 01/10/2022    Page: 13 of 18




21-11764               Opinion of the Court                       13

thus must determine, in light of the Dictionary of Occupational Ti-
tles (DOT) and the vocational expert’s (VE) testimony, whether
jobs exist in the national economy in significant numbers that the
claimant could perform in spite of [her] impairments.” Id. (internal
quotation mark omitted).
         Where a VE provides evidence about a job’s requirements,
the ALJ has an affirmative duty to inquire about any “apparent con-
flicts” between that evidence and information provided in the
DOT. Id. A conflict is apparent if it is “apparent to an ALJ who has
ready access to and a close familiarity with the DOT.” Washington
v. Comm’r of Soc. Sec., 906 F.3d 1353, 1366 (11th Cir. 2018). If the
“conflict is reasonably ascertainable or evident,” the ALJ must iden-
tify it. Id. “Where the VE’s evidence is inconsistent with the infor-
mation in the DOT, the ALJ must resolve the conflict before rely-
ing on the VE’s evidence to support a determination that a claim-
ant is or is not disabled.” Buckwalter, 5 F.4th at 1321.
         Here, after posing a hypothetical question to the VE to con-
sider an individual with the same age, education, and work experi-
ence as Matos, the ALJ found that Matos could perform three jobs
in the national economy: laundry worker, kitchen helper, and hos-
pital cleaner. Each of these jobs requires a reasoning level of two,
which requires the individual to apply commonsense understand-
ing to carry out detailed but uninvolved written or oral instructions
and deal with problems involving a few concrete variables in or
from standardized situations. DOT 318.687-010, 1991 WL 672755
(Jan. 1, 2016) (Kitchen Helper); DOT 323.687-010, 1991 WL 672782
USCA11 Case: 21-11764        Date Filed: 01/10/2022     Page: 14 of 18




14                      Opinion of the Court                 21-11764

(Jan. 1, 2016) (Hospital Cleaner); DOT 361.684-014, 1991 WL
672983 (Jan. 1, 2016) (Laundry Worker). The need for a worker in
these jobs to function in relation to people is “not significant.” Id.
      Matos makes two arguments as to why substantial evidence
did not support the ALJ’s RFC finding. We take each in turn.
                                  1.
       First, Matos argues that the ALJ’s RFC finding is problematic
because it does not contain all of the limitations discussed by the
state agency’s psychologists, nor does it explain the reason for such
omissions. Specifically, Matos argues that while both state agency
psychologists noted that she “may need support with planning and
goal setting,” the ALJ’s RFC did not account for this limitation or
explain its exclusion. Matos emphasizes that the state agency’s
opinions were consistent with Dr. Matus de la Parra’s opinion that
she would “need frequent prompts and assistance to sustain work
concentration” and that she “may have difficulty maintaining an
adequate level of job performance in pressure situations where
there are rapid changes in routine and job responsibilities.”
       Matos also takes issue with the ALJ’s finding that she has the
capacity to “occasionally interact” with others. This finding, Matos
argues, is in conflict with the opinion of the state psychologists that
Matos could have only “limited and superficial social interaction.”
Matos also argues that the finding conflicts with the fact that she
has been diagnosed as bipolar.
USCA11 Case: 21-11764        Date Filed: 01/10/2022      Page: 15 of 18




21-11764                Opinion of the Court                         15

        A review of the medical evidence, however, shows that the
ALJ’s RFC determination was supported by substantial evidence.
The ALJ found that Matos had the RFC to perform a full range of
work at all exertional levels; she had nonexertional limitations to
“simple, routine, repetitive tasks, but not at a production rate pace
such as piece work or assembly line work” and to “occasionally in-
teract with supervisors, coworkers, and the public.” In reaching
this determination, the ALJ stated that she had carefully considered
the entire record including the medical opinions and prior admin-
istrative medical findings.
        Notwithstanding Matos’s symptoms, the state psychologists
opined that she was no more than moderately limited as to her
concentration, persistence, ability to interact socially, and ability to
adapt. And the ALJ’s decision incorporated limitations to Matos’s
social interaction, limiting her to “occasional” interaction with oth-
ers. Although the ALJ did not specifically discuss Matos’s bipolar
diagnosis, the ALJ was not required to discuss every piece of evi-
dence in evaluating Matos’s claim. In any event, the ALJ’s decision
noted that the ALJ carefully considered all of the impairments, in-
cluding those listed in medical listing 12.04, which includes depres-
sive, bipolar, and related disorders.
                                   2.
       Next, Matos claims that there is an “apparent conflict” be-
tween the VE’s testimony and the DOT because jobs with a rea-
soning level of two require an individual to be able to “carry out
detailed but uninvolved written or oral instructions.” That
USCA11 Case: 21-11764       Date Filed: 01/10/2022     Page: 16 of 18




16                     Opinion of the Court                 21-11764

argument also fails. For a conflict to be apparent, it must be rea-
sonably ascertainable or evident from a review of the VE’s testi-
mony and DOT. Washington, 906 F.3d at 1366. There is no ap-
parent conflict between a limitation to simple, routine, repetitive
tasks and a requirement to carry out detailed but uninvolved in-
structions. Routine, repetitive tasks could reasonably involve a few
concrete variables from standardized situations. See DOT 318.687-
010; DOT 323.687-010; DOT 361.684-014; see also Buckwalter, 5
F.4th at 1324 (holding that a limitation to following simple instruc-
tions does not create an apparent conflict with jobs requiring a rea-
soning level of two).
       Matos argues that while the ALJ limited her to simple tasks,
she erred by failing to include a limitation as to Matos’s capacity to
follow simple instructions in her RFC. We disagree. Matos stated
in writing that she follows written instructions “well.” And the
state agency psychologists found that Matos was only moderately
limited in her ability to carry out detailed instructions. Thus, the
ALJ’s decision not to include a limitation to only simple instruc-
tions in Matos’s RFC was supported by substantial evidence.
Therefore, we affirm on this issue.
                                 D.
       Finally, we address whether the ALJ properly assessed Ma-
tos’s alleged symptoms and limitations. Matos argues that the
symptoms she self-reported to the agency and to the physicians,
psychiatrists, and psychologists, as well as the third-party reports
and her hearing testimony, have been consistent throughout the
USCA11 Case: 21-11764        Date Filed: 01/10/2022     Page: 17 of 18




21-11764                Opinion of the Court                        17

record. Accordingly, she says that the ALJ did not provide the req-
uisite good cause for discounting them.
        The ALJ must evaluate the intensity and persistence of the
claimant’s symptoms and will consider all available evidence in
making that determination. 20 C.F.R. § 404.1529(c)(1). A rejection
of subjective statements may not be based solely on objective med-
ical evidence. Id. § 404.1529(c)(2). If the ALJ rejects subjective tes-
timony, she must articulate explicit and adequate reasons for doing
so. Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (per
curiam). We will not disturb a clearly articulated finding about
subjective complaints supported by substantial evidence. Mitchell
v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014).
        Here, substantial evidence supports the ALJ’s finding that
Matos’s statements concerning the intensity, persistence, and lim-
iting effects of her symptoms were not consistent with the objec-
tive medical evidence. The ALJ provided numerous reasons for
finding that Matos’s statements and testimony at the hearing did
not support her claims as to the intensity of her symptoms. Specif-
ically, the ALJ reasonably relied on Matos’s statements that she en-
gaged in a variety of daily living activities such as independent
dressing and grooming, cooking, cleaning, shopping, driving, go-
ing on family vacations, and taking care of her family. While Matos
testified that she did not care how she looked, multiple psychiatric
providers noted that she was casually or well dressed and presented
with good hygiene. And while Matos testified that she could not
go places where there were a lot of people, she also testified to the
USCA11 Case: 21-11764       Date Filed: 01/10/2022    Page: 18 of 18




18                     Opinion of the Court                21-11764

contrary that she enjoyed the cruise she went on for her father’s
birthday. Accordingly, substantial evidence supports the ALJ’s
evaluation of Matos’s subjective complaints.
                                III.
       In conclusion, substantial evidence supports the ALJ’s assess-
ment of the medical opinion evidence, the ALJ’s RFC finding, and
the ALJ’s evaluation of Matos’s subjective complaints. Finding no
error in the ALJ’s decision, we affirm in all respects.
      AFFIRMED.